Citation Nr: 1302324	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic brain injury (TBI) with chronic daily headaches, neuralgia of the head and mild cognitive impairment, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1941 until September 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The issue of entitlement to an increased evaluation for traumatic brain injury with chronic daily headaches, neuralgia of the head and mild cognitive impairment is being REMANDED and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 4, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.

In the present case, the Veteran testified on the record at his December 4, 2012, Board hearing that he wished to withdraw the appeal concerning entitlement to service connection for anxiety.  The Veteran also submitted a December 2012 statement confirming his desire to withdraw the claim concerning entitlement to service connection for anxiety.  The Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed. 


ORDER

The appeal concerning entitlement to service connection for anxiety is dismissed.


REMAND

A preliminary review of the record reflects that further development is necessary.  Specifically, the duty to assist has not been satisfied.

By way of history, the Veteran sustained an injury when he was struck on the left side of his head by a baseball during service.  The RO initially granted service connection for residuals of a laceration to the left ear in a November 1947 rating decision.  At that time a noncompensable evaluation was assigned.  A December 1947 rating decision recharacterized the disability to deafness mixed left chronic moderate, traumatic but continued the noncompensable evaluation.  In April 1948, after review of additional service treatment records, the RO recharacterized the disability as encephalopathy, post traumatic, manifested by headaches, laceration of left ear and minimal impairment of hearing.  An increased 30 percent evaluation was assigned.  The RO provided a separate 30 percent evaluation for the bilateral hearing loss in a June 2010 rating decision.  

During the December 2012 Board hearing, the Veteran's representative indicated that the last VA examination was in February 2011 and requested an updated examination to determine the current severity of the TBI disability.  The evidence of record reflects conflicting reports as to the current residuals of the TBI.  A prior September 2010 QTC examination concluded that the Veteran had traumatic brain injury with residual headaches, left eye visual loss, hearing loss and balance impairment.  The February 2011 VA examination indicated that the left eye was not a residual of the TBI but was rather a preexisting condition and noted no coordination or gait deficits.  During the December 2012 hearing, however, the Veteran again described symptoms involving the eyes, dizziness, and problems with memory.  

The Board notes that the RO previously denied service connection for defective vision of the left eye in a June 2010 rating decision and the Veteran did not appeal that decision.  As noted above, a subsequent September 2010 QTC examination report suggested there was left eye visual loss related to the TBI, and was received within one year of the June 2010 rating decision.  38 C.F.R. § 3.156(b) (2012) (noting that new and material evidence received during the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Although the RO did not reconsider the claim for service connection for defective vision of the left eye in accordance with 3.156(b), the Board finds that the symptoms of visual impairment may be part and parcel of the increased evaluation for TBI that has been perfected on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (noting that there are three areas of dysfunction that result from TBI, including cognitive, emotional/behavioral and physical, and explaining that the physical dysfunction includes visual impairment).  

Given the aforementioned evidence, it appears that the Veteran service-related TBI may have resulted in additional symptomatology other than his already recognized headaches, neuralgia of the head, mild cognitive impairment and hearing loss.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Additionally, the record reflects that the Veteran has been treated at VA facilities.  On remand, updated VA treatment records should be obtained and associated with the record.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his traumatic brain injury and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

Updated treatment records from the VA Health Care System from February 2011 until the present should be requested and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his traumatic brain injury with chronic daily headaches, neuralgia of the head and mild cognitive impairment.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected traumatic brain injury with chronic daily headaches, neuralgia of the head and mild cognitive impairment consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) (other than hearing loss, for which a separate rating has been assigned), and state whether each is shown to be caused by the Veteran's TBI.  The examiner should specifically discuss any visual impairment and balance impairment.  If any condition is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.  

With regard to headaches (which have been previously been identified as residual to the Veteran's TBI), the examiner should render specific findings as to the frequency and severity of the Veteran's headaches, specifically indicating whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability; characteristic prostrating attacks occurring on average once a month; characteristic prostrating attacks averaging one in two months; or less frequent attacks.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should take any additional development action it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


